Title: James Pleasants to Thomas Jefferson, 25 February 1812
From: Pleasants, James
To: Jefferson, Thomas


      
        Dear Sir,
         
                     Washington, 
                     February 25th 1812.
      
       Yours, enclosing mr Harrison’s letter on the subject of commissions for Doctor James & his brothers was receivd several days since; I immediately waited on the secretary at war & had a conversation with him on the subject, from which I think one of them will receive a commission. There would have been no doubt as to the others, but as the applications from
			 that state were considerably more numerous than the vacancies to be filled, the Secretary seemed to think it would not be proper to appoint two or more in one family, whilst a number must necessarily be rejected; this consideration was strengthened by the circumstance of its
			 being necessary for the benefit of the recruiting service, to distribute the Company officers over the Country as equally as practicable.
      
		  
		   The report of the commee of ways & means, nearly in conformity with the letter from the treasury depertment, will be taken up this day; there will be opposition, produced by local circumstances, to different parts of the proposed taxes; but I think there is no doubt but a considerable majority will be found in favour of additional revenue enough to pay the interest on the necessary loans, in some form or other—I believe war is expected by the best informed men here; the hopes from the prince of Wales becoming unshackled in the exercise of the regal functions being much diminished.
         It is proper that I should apologise to you in this place for not answering a letter receivd from you some time since on the subject of making a title to the Beaverdam lands to W Bentley—I communicated the contents of your letter to Bentley soon after it was receivd, but he never did any thing in the business—In the course of that year I was servd with a Spa from the Federal court to answer a Bill filed by the heirs of Wm Ronald, the object of which was to prohibit me as surviving trustee in that deed from making a deed to Bentley, on the ground of his having purchased the land for the benefit of the heirs of Ronald, and paid for it with their money—I answered the Bill on which I believe no decree has ever yet been made. As soon as any thing is done I will make it known to you, that means may be taken to secure the balance due.
			 With Sentiments of Greatest respect,
      
        I am very sincerely, yr obt &ca
        
                  James Pleasants jr
      
    